Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species I and corresponding claims in the reply filed on 5/27/2022 is acknowledged.

2.	This application is in condition for allowance except for the presence of claims 9-14 directed to Species II and Species III non-elected without traverse.  Accordingly, claims 9-14 have been cancelled.

Information Disclosure Statement
3.	The information disclosure statement(s) filed on 3/5/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action. 

Foreign Priority
4.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP 2019-046165, filed on 3/13/2019.



Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 9-14: Canceled
Claim 16, Line 2:  Replace “executing” with “causing a processor to execute”

Allowable Subject Matter
6.	Claims 1-8 and 15-16 are allowed.

7.	The following is an Examiner’s statement for the reasons of allowance:

8.	Independent claims 1, 15, and 16 are directed towards an apparatus, method, and non-transitory CRM that include/perform the operations of at least “specify two points of a subject in a picked-up image; acquire three-dimensional positional information about the two points; detect a change about a state of the image processing apparatus; generate an indicator image corresponding to a length between the two points and the change, based on the three-dimensional positional information and the change; and superimpose the indicator image onto the picked-up image, to acquire a retouched image”.
  	The cited and considered prior art, specifically Uomori (US Patent 7423658) discloses “a display which presents an image of an object thereon; and an image synthesizer which generates a scale image, representing a substantially real size, at a position specified on the image presented on the display in accordance with three-dimensional positional information of the object and for combining the scale image with the image of the object, wherein a synthesized image, obtained by combining the scale image with the object image, is presented on the display”, 
	And Ikeda (US PGPub 2017/0289411) discloses “accept inputting of an operation for movement of a target object on a captured image, the captured image including at least one of a plurality of persons and a plurality of objects captured by a camera, the target object being indicated by a first image that is superimposed on the captured image based on specific camera parameters relating to a position and an attitude of the camera set on a real space; and present, based on the specific camera parameters, a trajectory of the target object on the captured image, the trajectory corresponding to the movement of the target object on the captured image and passing through at least one position on the captured image, the at least one position relating to the at least one of the plurality of persons and the plurality of objects, wherein the one or more processors are further configured to: accept the operation for movement by repeatedly accepting a designation of a first position on the captured image, generate, when the first position is designated, based on the specific camera parameters, a predetermined shape and a predetermined size on a real space of the target object, and a second position on the real space relating to the first position, the first image indicating the target object on the captured image appearing in a camera determined by the specific camera parameters when the target object is disposed in the second position, and present the generated first image in the first position on the captured image”, 
	And Monastyrshyn (US PGPub 2018/0018079) that discloses receiving, by one or more processors, one or more frames of a video stream, at least a portion of the one or more frames depicting at least a portion of a face; identifying a user input on an input device of a computing device; identifying one or more positions on the portion of the face corresponding to the user input; linking the user input to the one or more positions on the portion of the face; generating a graphical representation of the user input, the graphical representation of the user input linked to the one or more positions on the portion of the face; and rendering the graphical representation on the portion of the face within one or more subsequent frames of the video stream, the graphical representation presented on the portion of the face at the one or more positions,
	And Okamoto (US Patent 8654153) that discloses a distance detector that detects a distance between the projection device and a measurement object onto which the image is to be projected; a scale interval determining unit that determines a scale interval based on the distance detected by the distance detector; and an image projector that projects a scale image in actual size onto the measurement object, a part of scale marks on the scale image being deleted so that a remaining part of the scale marks are spaced at the scale interval determined based on the distance detected by the distance detector, 
	And Jovanovic (US PGPub 2019/0051054) that discloses a) a camera configured to capture a sequence of images from a sequence of poses of the space; b) a screen configured to allow a user of the electronic device to interact with the AR application via an AR interface; and c) AR engine configured to: i) receive, from a resource of the electronic device, a position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, a position and orientation of a ground plane in the space in reference to the fixed coordinate system; iii) provide, to the user via the AR application, the AR interface for identifying positions of corners of a floor of the space; iv) receive, from the user via the AR interface, indications of the positions of the corners of the floor in reference to the fixed coordinate system, wherein the AR application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the ground plane via hit-testing thus detecting the corners of the floor of the space; v) assemble the detected corners into the floorplan of the space with a virtual floor, wherein each corner of the detected corners is connected with a first set of measured lines comprising distance annotations; vi) generate virtual quasi-infinite vertical planes extending from each measured line in the first set of measured lines between the detected corners representing virtual walls of the space; vii) receive, from the user via the AR interface, indications of intersection points between a ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a second set of measured lines comprising di stance annotations; viii) truncate the virtual walls to reflect a height of the ceiling in the space; ix) receive, from the user via the AR interface, indications of segments of the truncated virtual walls representing openings; and x) assemble the floorplan, the truncated virtual walls, the virtual ceiling into the 3D model of the space in the world coordinates,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 15, and 16 are allowed.
	Claims 2-8 are allowed for being dependent upon allowed base claim 1.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664